                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK RISSER,                              :   CIVIL ACTION NO. 1:17-CV-357
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
STEELTON-HIGHSPIRE SCHOOL                 :
DISTRICT, DR. ELLEN                       :
CASTAGNETO, and LISA CRUM,                :
                                          :
                   Defendants             :

                                 MEMORANDUM

      Plaintiff Mark Risser (“Risser”) commenced this action against his employer

and two former supervisors asserting claims of discrimination and retaliation under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the

Pennsylvania Human Relations Act (“PHRA”), 43 PA. STAT. AND CONS. STAT. ANN.

§§ 951-963. Defendants Steelton-Highspire School District (the “School District”),

Dr. Ellen Castagneto (“Castagneto”), and Lisa Crum (“Crum”) move for summary

judgment pursuant to Federal Rule of Civil Procedure 56. (Doc. 38).
I.    Factual Background & Procedural History1

      The School District hired Risser on August 12, 2013, as an elementary school

teacher. (Doc. 43-2 at 9). The employment contract did not specify what grade

Risser would teach. (Doc. 40 ¶ 15). Risser’s Instructional I certification and

approximately five years of teaching experience qualified him to teach at any

elementary school grade level. (See id. ¶¶ 5, 18). Risser initially received a fourth-

grade teaching assignment for the 2013-2014 school year, (Doc. 43-2 at 9), but prior

to the commencement of classes, Risser was informed that the fourth-grade

teaching position had been previously offered to someone else by the former




      1
        Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement
of material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues for trial. See id. Unless otherwise
noted, the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. (See Docs. 40, 43). To the extent the parties’ statements are
undisputed or supported by uncontroverted record evidence, the court cites
directly to the statements of material facts.

       In addition to providing responses to each paragraph in defendants’
statement of material facts, Risser’s statement of material facts includes a section
styled as “Plaintiff’s Additional Material Facts,” consisting of an additional 51
numbered paragraphs. (Doc. 43 at 20-28). Neither Federal Rule of Civil Procedure
56 nor Local Rule 56.1 authorizes this portion of his filing, and Risser did not
request leave of court therefor. Nevertheless, the court has considered and
scrutinized this supplemental information and defendants’ response thereto,
(Doc. 46), as well as the entire record to determine the uncontroverted facts of
this matter.


                                           2
principal, (Risser Dep. 31:11-19).2 The School District then offered Risser the choice

of teaching second or sixth grade, and he selected second grade. (Doc. 40 ¶¶ 16-17).

      A.     2013-2014 School Year

      During the fall of 2013, Risser began experiencing anxiety when teaching

in the classroom due to his disability.3 (Id. ¶ 20; see Crum Dep. 9:22-10:3; Montiel

Dep. 60:6-15). Following his first anxiety episode, Risser informed then-Principal

Crum and then-Assistant Principal Montiel of his mental health disability. (Crum

Dep. 9:22-10:9; Doc. 40 ¶¶ 4, 19; Doc. 43 ¶ 19). Risser missed 26.5 days of teaching

between late September and early November of 2013. (Doc. 40 ¶ 22; Doc. 43 ¶ 22;

see also Doc. 43-2 at 33). Risser took these medical leaves of absence to adjust to

medications associated with his mental health treatment. (Doc. 40 ¶ 23).

      Risser’s treating psychiatrist approved Risser’s return to work and supported

his desired return date of November 11, 2013. (Doc. 43-2 at 10). The School District

required Risser to undergo a special medical examination prior to resuming his

teaching position. (Doc. 40 ¶ 28). According to then-Superintendent Castagneto,

the School District required this examination because of parental concerns about

the consistency of education that Risser’s students were receiving and to ensure



      2
         Partial deposition transcripts have been filed by the parties as attachments
to their statements of material facts. (Docs. 40, 43, 46). Unless otherwise noted, the
court will cite to this deposition passim as “Risser Dep.” without a docket entry
citation. The court employs this citation convention for deposition transcripts
throughout this memorandum.

      3
        A detailed discussion of Risser’s disability is not necessary to disposition of
the instant motion. We will therefore refer to Risser’s disability in general terms to
protect his privacy.


                                           3
that Risser was “comfortable coming back” and “ready to come back.” (See

Castagneto Dep. 15:10-16:22; Doc. 40 ¶ 3; see also Carricato Dep. 52:3-8). Risser

objected to the examination, but his union declined to file a grievance because the

examination did not violate any terms of the collective bargaining agreement.

(Carricato Dep. 52:21-53:16; Risser Dep. 38:8-21). Risser received full salary and

medical benefits pending the outcome of the examination. (Doc. 40 ¶ 34: Doc. 43

¶ 34).

         Castagneto contracted with psychiatrist Brett DiGiovanna (“Dr.

DiGiovanna”) to conduct the special medical examination. (Doc. 43-2 at 103). After

the parties negotiated the terms of a medical waiver, Dr. DiGiovanna examined

Risser on April 15, 2014, and issued a report six days later. (Doc. 40 ¶¶ 32-33, 35;

Doc. 43 ¶ 32; Risser Dep. 38:8-21). The report chronicled Risser’s mental health

history, noted the treatment he was receiving, and identified sources (medical and

personal) of his anxiety in the classroom. (Doc. 43-2 at 33-35, 37). Dr. DiGiovanna

concluded that Risser was “currently psychiatrically stable and has been for the

past 4 months. He is currently fit to resume his duties as an elementary school

teacher safely.” (Id. at 37). Dr. DiGiovanna also counseled that, given Risser’s

history of “significant anxiety at work,” Risser would “benefit from a gradual

resumption of work hours, e.g., 25% time the first week, increasing by 25% weekly

as tolerated.” (Id. at 38). The report concluded by recommending that Risser

refrain from engaging in any “extra duties,” such as coaching or committee

participation, to limit his stress. (Id.)




                                            4
      Risser returned to work “on a gradual basis” in early May 2014. (See Doc. 40

¶ 39; Doc. 43 ¶ 39; Doc. 43-1 at 56-57). He was assigned tasks that included, inter

alia, cafeteria and recess duty, small group reading instruction, support work for

other teachers, and chaperone responsibilities. (See Doc. 40 ¶ 39; Doc. 43 ¶ 39; Doc.

43-1 at 19, 56-57). The School District did not return Risser to his second-grade

teaching position because Castagneto “wanted to make sure that he had every

accommodation possible” in accordance with Dr. DiGiovanna’s recommendations

and to avoid disrupting the long-term substitute teacher who had taken over

Risser’s class. (See Doc. 40 ¶¶ 39-40; Doc. 43 ¶¶ 39-40; Castagneto Dep. 14:13-22;

Carricato Dep. 51:24-52:2). Mary Carricato (“Carricato”), president of the teacher’s

union, testified that Risser should have been permitted to return to teaching

notwithstanding concerns about the long-term substitute as there were “at least

several substitutes that were in and out” of Risser’s classroom during his extended

leave of absence pending the special medical examination. (Carricato Dep. 51:24-

52:20). Montiel testified that obtaining substitutes was difficult in part due to

behavioral issues with students, including those in Risser’s class. (Montiel Dep.

72:12-73:14).

      In May 2014, defendants assigned Risser a second-grade teaching position for

the 2014-2015 school year.4 (Doc. 40 ¶ 42). Pennsylvania law required the School

District to observe Risser prior to conclusion of the 2013-2014 school year. (Id. ¶ 44

(citing 24 PA. STAT. AND CONS. STAT. ANN. § 11-1123)). In early June 2014, Crum


      4
       Risser requested a fourth-grade position, but defendants provided no
guarantee that this request would be granted. (Doc. 40 ¶ 43).

                                           5
observed and evaluated Risser for the first and only time during the 2013-2014

school year. (Doc. 40 ¶¶ 45-46; Doc. 43 ¶¶ 45-46). For his observation, Risser taught

a 45-minute reading lesson for a second-grade class. (See Risser Dep. 50:6-21; Crum

Dep. 17:15-24, 19:1-11). Risser maintains that he received insufficient time to

prepare the lesson (three days) and that he was unfamiliar with both the class of

students and the curriculum for the observation. (Risser Dep. 51:2-24; Crum Dep.

17:15-18:7, 19:1-11). Crum testified that Risser had trouble controlling student

behavior and that “[Risser’s] language and presentation of the material in his lesson

was inappropriate for the grade level.” (Crum Dep. 19:12-24). Crum recalled Risser

becoming “flustered” when multiple students lacked pencils to complete an

assignment. (Id. at 19:25-22:5; see also Doc. 43-1 at 72).

       Crum assigned Risser a “needs improvement” performance rating and an

“unsatisfactory” final rating and indicated that the School District would develop

an improvement plan to be implemented during the 2014-2015 school year. (Doc.

38-19 at 2; Doc. 43-1 at 19-20, 80). Risser met with Crum, Montiel, and Carricato to

discuss the evaluation. (Doc. 40 ¶ 56; Montiel Dep. 112:3-5). Crum testified that

Risser’s attendance “was not reflected in his evaluation” and that, as a teacher,

Risser “should be able to go in and teach a classroom of kids” regardless of how

long he was absent from school. (Crum Dep. 29:10-24). The principal did not sign

Risser’s June 2014 evaluation rating form until December 18, 2014, and the

superintendent signed the form more than nine months later, on February 6, 2015.

(Doc. 43-1 at 20).




                                            6
       School District employees and parents lodged complaints about Risser

throughout the 2013-2014 school year. Parents expressed concern that their

children lacked a consistent teacher due to Risser’s frequent absences. (Castagneto

Dep. 15:25-16:4). Risser allegedly pointed his finger at a student in the cafeteria

“like a gun” and said “pow pow, you’re dead, I’m gonna kill you.” (Galinac Dep.

11:10-24). In May 2014, Risser again supposedly pointed his finger like a gun at a

colleague and pretended to rob her and steal from the money drawer. (Doc. 38-6

at 2). That same day, Risser purportedly said “What’s up with Chef Boyardee over

there?” in reference to a student wearing a head covering. (Id.; Crum Dep. 34:23-

35:1). On another occasion, Risser allegedly told a student in the cafeteria that he

was reading Fifty Shades of Grey, a well-known graphic adult novel. (Crum Dep.

34:8-16).

       B.    Summer 2014

       Risser completed coursework for his Instructional II certification during the

summer of 2014. (Risser Dep. 79:1-9). To obtain his certification, Risser needed to

submit evidence of his teaching experience to the Pennsylvania Department of

Education (“the Department”). (Id. at 79:9-12; Doc. 43-2 at 72). Throughout June

and July 2014, Risser emailed various School District employees about submitting

records to the Department. (Doc. 43-2 at 72-75). When Risser emailed Castagneto

on July 28, 2014, and indicated that the Department was still awaiting his School

District records, Castagneto represented that the requested records were submitted

on July 9, 2014. (Id. at 75). Risser engaged an attorney who contacted the School

District regarding the at-issue records. (Risser Dep. 79:24-80:2, 82:23-83:3). The


                                           7
Department later notified Risser that the School District records were received on

August 4, 2014. (Doc. 43-2 at 77).

        On August 6, 2014, Risser received an email from Castagneto’s office

informing Risser that he must provide evidence of his Instructional II certification

by August 28 or the School District “will have no choice but to hire a properly

certified teacher to fill [your] teaching position for the 2014-2015 school year.” (Id.

at 71). The Department issued Risser an Instructional II certification with an

effective date of August 1, 2014. (Doc. 43-2 at 78; see Risser Dep. 83:4-9).

        C.    2014-2015 School Year

        Crum and Montiel developed Risser’s improvement plan for the 2014-2015

school year with stated goals of addressing (1) lesson development and instructional

delivery and (2) classroom management. (See Doc. 40 ¶ 58; Doc. 43 ¶ 58). Despite

his displeasure with the improvement plan, Risser agreed to comply with it. (See

Doc. 40 ¶ 59; Doc. 43 ¶ 59). Risser met weekly with then-principal Montiel to review

his lesson plans. (Risser Dep. 85:22-86:7; Doc. 43-1 at 29; Montiel Dep. 111:21-23).

At some point in the fall of 2014, Risser physically restrained a male student in the

cafeteria by pulling the student “by the front of his shirt” after he refused to stop

throwing food at other students. (Doc. 43-1 at 22). Risser claims that this “use of

force” was meant to prevent a fight from breaking out. (Id.) On another occasion,

Risser similarly restrained a student in a hallway by pulling on the student’s shirt.

(Id.)




                                            8
      In November 2014, Travis Waters (“Waters”) observed Risser, completed a

“Teacher Observation – Comprehensive Report,” and rated Risser as “proficient.”5

(Doc. 43-2 at 107-23). On December 19, 2014, Montiel informed Risser that she

would conduct a mid-year performance evaluation under the improvement plan.

(Doc. 40 ¶ 62). That same day, a parent reported that Risser threw a chair during

class on December 17, 2014. (Id. ¶ 63). Castagneto suspended Risser with pay on

December 23, 2014, pending an investigation into the following issues:

             l. Alleged failure to report a “live” surge protector in
                your classroom in a timely fashion.
             2. Alleged improper physical contact with a student, in
                the hallway.
             3. Alleged improper physical contact with a student, in
                the cafeteria.
             4. Alleged failure to use the directed curriculum.
             5. The alleged throwing of a chair in a classroom filled
                with second grade students.
             6. Multiple complaints by parents.

(Doc. 38-12 at 2). Local police officers escorted Risser out of the elementary school,

supposedly at Carricato’s direction. (Montiel Dep. 111:6-20; but see Carricato Dep.

15:24-16:2). As a result of the suspension and pending investigation, Risser resigned

from his coaching position at a nearby high school. (Doc. 40 ¶ 69; Doc. 43 ¶ 69).

      In March 2015, Risser received the results of his mid-year evaluation

assigning him a final rating of “unsatisfactory.” (Doc. 40 ¶ 70; Doc. 43 ¶ 70). The

evaluation form was signed by Montiel on January 19, 2015, and by Castagneto on


      5
        Risser claims Waters was assistant principal at this time, (Doc. 42 at 21), but
the record is unclear, (see Doc. 46-4; Doc. 38-19 at 2). This report appears distinct
from Montiel’s performance evaluation, discussed infra, which was conducted in
December 2014, and the parties provide no clarification as to why this evaluation
did not factor into the School District’s decisionmaking as to Risser’s employment.


                                           9
February 11, 2015. (Doc. 43-1 at 81). The evaluation purportedly covered a teaching

period of August 25, 2014, to January 19, 2015, even though Risser was suspended

and unable to teach from December 23, 2014, to January 19, 2015. (Id. at 19). Based

on two consecutive “unsatisfactory” ratings, Castagneto suspended Risser without

pay on March 2, 2015, pending the school board’s approval of termination. (Doc. 40

¶¶ 71-72). On October 22, 2015 the school board voted to terminate Risser. (Doc.

43-1 at 4).

       Risser filed a grievance challenging the “unsatisfactory” evaluations, his

suspension without pay, and his ultimate termination. (Doc. 40 ¶ 74). The parties

proceeded to arbitration and Risser prevailed. (Id.) In a decision dated August 12,

2016, the arbitrator determined that the School District “failed to show just cause”

for Risser’s suspension and termination. (Doc. 43-1 at 35). The arbitrator found

none of the School District’s proffered rationales to be valid. (Id. at 18-34). As to

competency, the arbitrator noted several deficiencies, including that neither of the

“unsatisfactory” ratings was properly approved by School District administrators,

(id. at 19-20); that the 2013-2014 rating of “needs improvement” is considered a

“satisfactory rating” for a first evaluation under Pennsylvania regulations, (id. at 19

(citing 24 PA. STAT. AND CONS. STAT. ANN. § 11-1123(f)(3))); and that the 2014-2015

evaluation purported to cover a period during which Risser was suspended and

unable to teach. (Id.) The arbitrator concluded that termination was unjustified on

grounds of incompetency. (Id. at 20).

       As to the allegations of inappropriate physical contact with students, the

arbitrator found the School District’s claims to be either unfounded or overstated.


                                           10
(Id. at 21-28). The arbitrator opined that, to the extent any inappropriate physical

contact occurred, it did not rise to the level of “physical abuse sufficient to establish

either cruelty or intemperance” under the law. (Id. at 27-28). The arbitrator also

determined that Risser had not been persistently negligent in performing classroom

duties, and that the School District provided insufficient evidence that Risser’s

classroom management and teaching were deficient or that he received adequate

notice that defendants were unsatisfied with his performance. (Id. at 28-32). In

response to an argument that the School District took steps to terminate Risser

after he filed a discrimination complaint, the arbitrator clarified that “[n]o findings

or conclusions are reached with respect to this allegation of retaliation.” (Id. at 31).

The School District reinstated Risser to his teaching position with full back pay and

benefits. (Doc. 40 ¶ 75).

      D.     Procedural History

      Risser filed administrative complaints alleging disability discrimination on

November 25, 2014, March 26, 2015, and March 24, 2016. (Doc. 43 ¶ 96; Doc. 46

¶ 96). The first administrative complaint was served on defendants by first class

mail on January 15, 2015. (Doc. 38-20 at 2). The United States Equal Employment

Opportunity Commission issued Risser right-to-sue letters for each of his three

administrative complaints on December 2, 2016, February 15, 2017, and February

22, 2017, respectively. (Doc. 13, Ex. A at 1-3). Risser commenced this action on

February 27, 2017, and filed an amended complaint on March 28, 2017. After Rule

12 motion practice, the following claims remain: (1) disability discrimination and

retaliation in violation of the ADA against the School District, and (2) disability


                                           11
discrimination and retaliation in violation of the PHRA against all defendants.

Defendants now move for summary judgment under Federal Rule of Civil

Procedure 56. The motion is fully briefed and ripe for disposition.

II.    Legal Standard

       Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of

proof tasks the non-moving party to come forth with “affirmative evidence, beyond

the allegations of the pleadings,” in support of its right to relief. Pappas v. City of

Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). The court is to view the evidence “in the light most

favorable to the non-moving party and draw all reasonable inferences in that party’s

favor.” Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014). This

evidence must be adequate, as a matter of law, to sustain a judgment in favor of the

non-moving party on the claims. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-

57 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89

(1986). Only if this threshold is met may the cause of action proceed. See Pappas,

331 F. Supp. 2d at 315.

III.   Discussion

       The ADA bars an employer from “discriminat[ing] against a qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). Employers are also

prohibited from retaliating against an individual for engaging in protected activity

under the statute, which includes making a charge of discrimination, testifying, or


                                           12
“participat[ing] in any manner in an investigation, proceeding, or hearing.” 42

U.S.C. § 12203(a). Courts analyze disability discrimination claims under the PHRA

and the ADA coextensively. Capps v. Mondelez Glob., LLC, 847 F.3d 144, 150 n.1

(3d Cir. 2017). Accordingly, the following ADA analysis applies equally to Risser’s

PHRA claims unless otherwise noted.

      A.     Disability Discrimination

      The court analyzes ADA discrimination claims based on circumstantial

evidence under the burden-shifting framework articulated in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-05 (1973). See Williams v. Phila. Hous. Auth.

Police Dep’t, 380 F.3d 751, 759-60 & n.3 (3d Cir. 2004) (citing Shaner v. Synthes, 204

F.3d 494, 500 (3d Cir. 2000)). The analysis proceeds in three steps. First, the

plaintiff “must establish a prima facie case of discrimination” under the applicable

statute. Shaner, 204 F.3d at 500 (emphasis added) (quoting Jones v. Sch. Dist. of

Phila., 198 F.3d 403, 410 (3d Cir. 1999)). The burden then shifts to the defendant to

articulate one or more legitimate, nondiscriminatory reasons for its employment

decision. See McDonnell Douglas, 411 U.S. at 802; Shaner, 204 F.3d at 500 (quoting

Jones, 198 F.3d at 410). If the defendant meets its burden, the plaintiff must prove

by a preponderance of the evidence that the defendant’s articulated reasons for its

employment decision were merely pretext for discrimination. See McDonnell

Douglas, 411 U.S. at 804-05; Shaner, 204 F.3d at 500 (quoting Jones, 198 F.3d at 410).

The parties agree that the McDonnell Douglas framework governs the court’s

analysis of Risser’s claims. (See Doc. 39 at 5-6; Doc. 42 at 4).




                                           13
             1.     Prima Facie Case

      To establish a prima facie case of disability discrimination, Risser must

demonstrate that (1) he is disabled within the meaning of the ADA; (2) he is

otherwise qualified for the position, with or without reasonable accommodations;

and (3) he suffered an adverse employment action as a result of discrimination.

Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010) (citing Taylor v.

Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999)). Defendants assume for

purposes of their Rule 56 argument that Risser is properly classified as disabled

under the ADA and PHRA. (See Doc. 39 at 18-19).

      A “qualified individual” under the ADA “can perform the essential functions

of the employment position that such individual holds or desires” with or without

reasonable accommodation. 42 U.S.C. § 12111(8). In assessing whether someone is

a qualified individual with a disability, a court must consider whether the individual

has the appropriate prerequisites including educational background, employment

experience, skills, or licenses; and whether the individual was able to perform the

essential functions of the held or desired position, without or without reasonable

accommodation, at the time of the employment decision. Gaul v. Lucent Techs.,

Inc., 134 F.3d 576, 580 (3d Cir. 1998) (quoting 29 C.F.R. § 1630.2(m), App. at 353-54).

An employer’s judgment as to the essential functions of the at-issue position is a

pertinent consideration. 42 U.S.C. § 12111(8).

      During the relevant times, Risser maintained his Instructional I certification

and he earned an Instructional II certification before commencement of the 2014-

2015 school year. (Doc. 40 ¶ 18; Doc. 43-2 at 78). At the time of his termination,


                                           14
Risser had been teaching elementary school for approximately six years. (See

Doc. 40 ¶¶ 5, 14, 26, 28, 34, 42, 62, 71). Defendants acknowledge that Risser was

“unquestionably qualified to teach in a [second] grade classroom” when he was

hired in 2013, (Doc. 39 at 7-8), but asseverate that Risser’s inappropriate conduct

toward students combined with his two consecutive “unsatisfactory” evaluations

rendered him unqualified to continue teaching in the School District, (id. at 13-14,

17-18).

      The record reflects competing narratives regarding the circumstances

surrounding the alleged incidents and Risser’s performance evaluations. Moreover,

Risser was reinstated to his teaching position with back pay and benefits after the

arbitrator concluded that the School District’s proffered reasons for suspending and

terminating Risser were insufficient under or inconsistent with Pennsylvania law

and the collective bargaining agreement. (Doc. 43-1 at 18-31, 35). Ample facts exist

for a reasonable jury to conclude that Risser was and remained qualified for his

teaching position during the 2013-2014 and 2014-2015 school years.

      The parties also dispute the third element of Risser’s prima facie case, to wit:

whether Risser suffered an adverse employment action due to discrimination. The

ADA prohibits disability discrimination against a qualified individual in all aspects

of employment including “job application procedures, the hiring, advancement, or

discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a). Defendants

concede only that Risser suffered adverse employment action. They argue that




                                          15
Risser was not subjected to this adverse employment action because of disability.6

(Doc. 39 at 19-20).

       Risser identifies multiple adverse employment actions taken against him.

(Doc. 42 at 6-7). During the 2013-2014 school year and following a period of medical

leave, Risser was prohibited from returning to the classroom. (Doc. 40 ¶ 28).

Risser’s treating psychiatrist cleared him to resume teaching in November 2013, yet

defendants did not allow Risser to return to the classroom until Dr. DiGiovanna

conducted a separate evaluation in April 2014. (See Doc. 43-2 at 10; Doc. 40 ¶¶ 28,

33, 39). Even after Dr. DiGiovanna opined that Risser could return to teaching,

defendants declined to provide him any classroom teaching opportunities for the

remainder of the school year. (Doc. 40 ¶¶ 39-40; Doc. 43 ¶¶ 39-40; Doc. 43-1 at 19).

Instead, Risser was assigned tasks he considered “menial” such as cafeteria and

recess duty and other chaperone responsibilities. (Doc. 40 ¶ 39; Doc. 43 ¶ 39; Doc. 42

at 13). Notably, Risser’s psychiatrist placed no such restrictions on his return to

work. (See Doc. 43-2 at 10).

       Risser also suffered adverse employment action throughout the 2014-2015

school year. He was suspended with pay in December 2014 pending his mid-year



       6
         The causation inquiry under the prima facie case “is not easily
distinguishable” from the subsequent analysis of pretext. Farrell v. Planters
Lifesavers Co., 206 F.3d 271, 286 (3d Cir. 2000). Moreover, caselaw suggests that a
plaintiff need not establish causation as part of his or her prima facie case. See, e.g.,
Armstrong v. Burdette Tomlin Mem’l Hosp., 438 F.3d 240, 251 (3d Cir. 2006). In the
interest of completeness, and because the McDonnell Douglas framework does not
require that courts “ration the evidence between one stage or the other,” Farrell,
206 F.3d at 286, this court will not limit its consideration of the parties’ causation
arguments to the pretext stage.

                                           16
evaluation results and an investigation into alleged misconduct. (Doc. 38-12 at 2).

He was then suspended in March 2015 without pay and ultimately terminated.

(Doc. 40 ¶¶ 71-72, 74). In taking these actions, defendants relied heavily on two

performance evaluations, the validity of which is in question. (Doc. 43-1 at 19-20).

As the arbitrator noted, the competency and misconduct justifications offered by

the School District suffer both procedural and substantive flaws. (See id. at 17-20,

81); see supra at 10-11. A reasonable jury could find on this record that Risser

suffered material changes in his employment conditions during the 2013-2014 and

2014-2015 school years because of his disability. Risser has established a prima

facie case of disability discrimination under the ADA and PHRA.

             2.     Legitimate, Nondiscriminatory Reason

      The burden now shifts to defendants to articulate one or more legitimate,

nondiscriminatory reasons for their employment decisions. See McDonnell

Douglas, 411 U.S. at 802; Shaner, 204 F.3d at 500 (quoting Jones, 198 F.3d at 410).

This burden is one of production, not persuasion, and requires an employer to

submit evidence which, presumed true, permits the conclusion that there was a

legitimate and nondiscriminatory reason for its adverse employment action.

Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994). We have little difficulty

concluding that defendants have met their burden.

      Defendants note that they permitted Risser to take paid medical leave during

the 2013-2014 school year. (Doc. 40 ¶ 25; Doc. 43 ¶ 25). Castagneto represents that

Risser was required to undergo a special medical examination to ensure he was

“comfortable” and “ready” to return to the classroom and to address parental


                                           17
concerns. (See Castagneto Dep. 15:10-16:22; Carricato Dep. 52:3-8). Defendants

claim that the nearly six-month delay in arranging the medical examination was the

unfortunate result of good faith efforts to negotiate terms with the teacher’s union,

locate a suitable provider, and negotiate Risser’s medical waiver. (Doc. 39 at 12).

After Dr. DiGiovanna concluded that Risser was fit to return to work, defendants

declined to immediately return him to a classroom. (Doc. 40 ¶ 39; Doc. 43 ¶ 39;

Doc. 43-1 at 19, 56-57). Defendants attribute their “gradual” approach to increasing

Risser’s responsibilities to concern for his mental health and for continuity of

education from the long-term substitute teacher. (Doc. ¶¶ 39-40; Doc. 43 ¶¶ 39-40;

Castagneto Dep. 14:13-22).

      Defendants identify alleged misconduct as support for their decisionmaking

the following year. Risser was suspended in December 2014 after he supposedly

threw a chair in a classroom and engaged in improper physical contact with two

students. (Doc. 40 ¶ 63; Doc. 43-1 at 22). Defendants investigated these allegations

through the beginning of 2015, at which point Risser received his second successive

“unsatisfactory” evaluation. (Doc. 38-12 at 2; Doc. 40 ¶ 70; Doc. 43 ¶ 70). They

maintain that the decision to ultimately terminate Risser rested primarily on his

consecutive “unsatisfactory” ratings as well as his inability to behave appropriately

toward students and manage his classroom effectively. (Doc. 39 at 13-14, 17-18; see

also Crum Dep. 19:12-22:5; Doc. 43-1 at 72). Defendants have satisfied their burden

of articulating a legitimate, nondiscriminatory reason for the adverse employment

actions taken against Risser.




                                          18
             3.     Pretext

       At the third step of the McDonnell Douglas paradigm, the plaintiff may

defeat summary judgment by identifying evidence “from which a factfinder could

reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or

(2) believe that an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer's action.” Shaner, 204 F.3d at

501 (quoting Fuentes, 32 F.3d at 764). A plaintiff must do more than simply claim a

decision was wrong or mistaken to discredit a proffered justification. Id. (quoting

Fuentes, 32 F.3d at 765). The plaintiff “must demonstrate such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could

rationally find them unworthy of credence, and hence infer that the employer did

not act for the asserted non-discriminatory reasons.” Id. (quoting Fuentes, 32 F.3d

at 765).

       Risser has adduced sufficient evidence impugning defendants’ proffered

reasons for terminating him. As already noted, the arbitrator that presided over

Risser’s grievance hearing rejected each of defendants’ justifications for suspending

and terminating Risser on procedural and substantive grounds, finding, inter alia,

that Risser’s performance evaluations were procedurally and substantively

deficient, that he was not negligent in performance of his teaching responsibilities,

and that he did not physically abuse students. (Doc. 43-1 at 19-32). Risser received

a “proficient” rating from Waters in November 2014, (Doc. 43-2 at 107-23), yet

nothing in the record indicates defendants considered this rating in deciding


                                          19
whether to suspend or terminate Risser. (See Docs. 39, 45; Doc. 46 ¶ 131).

Defendants correctly note that whether the disciplinary consequences were

discriminatory or retaliatory in nature was not a question before the arbitrator.

(Doc. 45 at 3-4). However, the arbitrator’s decision is directly relevant to the

credibility of defendants’ asserted non-discriminatory reasons for the disciplinary

action.

      Risser points to additional evidence of pretext. He claims that defendants

forced him to undergo a special medical examination before returning to work

despite his treating psychiatrist’s recommendation that he be permitted to return,

without conditions, in November 2013. (Compare Doc. 43-2 at 10 with Doc. 40 ¶ 28).

Six months elapsed before that examination took place. (Doc. 40 ¶¶ 28, 33, 39).

Risser contends that defendants used Dr. DiGiovanna’s recommendation that he be

permitted to return to work in a gradual fashion as an excuse to deny him the

opportunity to teach through the end of the school year, (Doc. 40 ¶¶ 39-40; Doc. 43

¶¶ 39-40; Doc. 43-1 at 19), and instead relegated him to “menial” tasks. (Doc. 40 ¶ 39;

Doc. 43 ¶ 39; Doc. 42 at 13). The record also casts doubt on defendants’ second

reason for not restoring Risser to his normal teaching position, viz., to maintain the

continuity of the long-term substitute teacher. (Doc. 40 ¶ 40; Doc. 43 ¶ 40; Carricato

Dep. 51:24-52:2). Carricato suggested that there were several substitutes in Risser’s

class during his absence. (Carricato Dep. 51:24-52:20). Risser also suggests, and the

record supports an inference, that defendants delayed in providing his employment

records to the Department to support his Instructional II certificate, and then

threatened to replace him for failing to obtain that very certificate. (See Doc. 43-2


                                           20
at 71-75, 77). Risser has identified genuine disputes of material fact as to the pretext

element of his discrimination claim.

      B.     Retaliation

      The McDonnell Douglas framework also applies to Risser’s claim of

retaliation. Shaner, 204 F.3d at 500. To establish a prima facie case of retaliation,

Risser must demonstrate that (1) he engaged in a protected activity, (2) the

employer subjected him to an adverse employment action, and (3) “a causal

connection” between the protected activity and adverse action. Id. (quoting Krouse

v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997)). Risser avers that defendants

retaliated against him for filing his first administrative complaint of discrimination.

(Doc. 13 ¶¶ 79-81). Defendants concede that this filing constitutes protected activity

but argue that Risser cannot establish a causal connection between his filing of the

administrative complaint and his suspension and termination. (Doc. 39 at 22). We

are constrained to agree.

      The causal link analysis frequently turns on two factors: “(1) the temporal

proximity between the protected activity and the alleged discrimination and (2) the

existence of a pattern of antagonism in the intervening period.” Jensen v. Potter,

435 F.3d 444, 450 (3d Cir. 2006) (citations and internal quotation marks omitted)

overruled in part on other grounds by Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53 (2006). The temporal proximity alone may raise the requisite inference

when the timing is “unusually suggestive of retaliatory motive.” Id. at 450 (quoting

Krouse, 126 F.3d at 503-04); Williams, 380 F.3d at 760 (quoting Shellenberger v.

Summit Bancorp, Inc., 318 F.3d 183, 189 & n.9 (3d Cir. 2003)). A lapse of two days


                                          21
between protected activity and a retaliatory action has been deemed “unusually

suggestive.” See Jalil v. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989). When close

temporal proximity is absent, courts “may look to the intervening period for other

evidence of retaliatory animus.” Jensen, 435 F.3d at 450 (citation omitted); see also

Williams, 380 F.3d at 760. For example, in Shellenberger, a supervisor’s threatening

comments made ten days prior to termination, combined with additional evidence

of retaliation, were sufficient to establish a causal link. Shellenberger, 318 F.3d

at 189.

          Risser filed his first administrative complaint of discrimination on November

25, 2014. (Doc. 43 ¶ 96; Doc. 46 ¶ 96). Castagneto suspended Risser with pay on

December 23, 2014, following his mid-year evaluation, allegations that he threw a

chair in class, and several incidents involving alleged improper physical contact

with students. (Doc. 40 ¶¶ 62-63; Doc. 38-12 at 2). As a threshold matter, Risser’s

suspension is too far removed from the filing of his first administrative complaint to

suggest retaliatory motive on its own. Cf. Thomas v. Town of Hammonton, 351 F.3d

108, 114 (3d Cir. 2003). Moreover, Risser points to no evidence of antagonism or

retaliation in the intervening four weeks to establish a causal connection. Nor

could he: defendants did not receive notice of Risser’s complaint until it was served

on January 15, 2015, (Doc. 38-20 at 2), nearly one month after his initial suspension,

(see Doc. 38-12 at 2), and there is no indication that defendants were aware of the

complaint prior to service. The record is devoid of evidence that defendants

suspended Risser because he filed an administrative complaint.




                                            22
      In his amended complaint, Risser suggests that defendants’ decision to

further suspend him without pay in March 2015 and ultimately terminate him also

constitute retaliatory acts. (See Doc. 13 ¶¶ 82, 84). An employer is not required to

suspend a previously planned action upon learning of protected activity. See

Gairloch v. Pa. State Univ., 84 F. Supp. 3d 407, 419-20 (M.D. Pa. 2015) (quoting Clark

Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001)); Merit v. SEPTA, 315 F. Supp.

2d 689, 708 n.69 (E.D. Pa. 2004), aff’d 122 F. App’x 598 (3d Cir. 2005) (same). An

employer’s decision to proceed “along lines previously contemplated, though not

yet definitively determined, is no evidence whatever of causality.” Breeden, 532

U.S. at 272.

      Castagneto initially suspended Risser with pay in December 2014 pending an

investigation into his conduct and performance. (Doc. 38-12 at 2). The investigation

proceeded after defendants learned of Risser’s first administrative complaint, and

defendants ultimately elected to suspend him without pay and recommend his

termination to the school board for the same reasons Risser was initially suspended.

(Doc. 40 ¶¶ 71-72). Risser cannot rely on defendants’ consistent conduct, which

began prior to their knowledge of the first administrative complaint, to establish a

causal link between his protected activity and the alleged retaliatory action.

Therefore, we will grant summary judgment in favor of defendants as to Risser’s

ADA and PHRA retaliation claims.




                                          23
IV.   Conclusion

      The court will grant in part and deny in part defendants’ motion (Doc. 38) for

summary judgment. An appropriate order shall issue.



                                             /S/ CHRISTOPHER C. CONNER
                                             Christopher C. Conner, Chief Judge
                                             United States District Court
                                             Middle District of Pennsylvania



Dated:   March 25, 2019
